Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/05/2020 has been entered.

Response to Amendment
	The Amendment filed 08/28/2020 has been entered. Claim 1-11 remain pending in the application

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 


Claims 1, 3, 6-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shieh et al. (US 20140372937 A1 hereinafter Shieh) in view of Ainalem (US 20160299588 A1 hereinafter Ainalem).

As to independent claim 1, Shieh teaches a computer-readable non-transitory recording medium storing a program that causes a computer to execute a procedure, the procedure comprising: [medium with computer program ¶9]
displaying, on a screen, a display target page that is scrollable to display portions of the display target page not currently displayed on the screen in response to a first scroll operation including a user touch input on the display target page; [Fig. 4A illustrates a pages that is scrollable with portions not displayed (further messages) with touch input ¶3 , ¶33]
displaying, on the screen and embedded in the display target page, content that is separably scrollable from the display target page to display portions of the content not currently displayed on the screen in response to a second scroll operation including a user touch input on the content; and [Fig. 4A-D illustrates scrollable content in a page separate from other scollable page content  (two scrollable frames) ¶33 "Referring to FIG. 4A, a page 40 displayed on the touch screen comprises two content scrollable frames 42 and 44. In this example, one condition at which the frame can be scrolled is that the frame has to be entirely shown on the touch screen. Referring to FIG. 4B and FIG. 4C, since the frame 42 is entirely shown on the touch screen, when there is a scrolling operation T1 performed on the frame 42, only the content of the frame 42 is scrolled according to the scrolling operation T1 (as shown in FIG. 4C). On the other hand, referring to FIG. 4D and FIG. 4E, since the frame 44 is partially shown on the touch screen, 
invalidating scrolling [frames may be unscrollable which invalidate scroll commands ¶29 "frames of the page may be classified into content scrollable frames and content unscrollable frames"]
Shieh does not specifically teach invalidating a scroll function for receiving the second scroll operation on the content when a ratio of a size of a display area of the content and a size of the screen is greater than a first value.
However, Ainalem teaches invalidating a scroll function for receiving the second scroll operation on the content when a ratio of a size of a display area of the content and a size of the screen is greater than a first value. [Fraction of a display area (ratio of display area and screen) used to persist information (invalidate scroll) ¶37 "the threshold limit may be a fraction of the display area of the touch-sensitive display 118. In addition, information, such as a banner line or other information, may be displayed on the touch-sensitive display, before and after scrolling such that the information persists and is not moved on the touch-sensitive display 118 regardless of the amount of scrolling"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the page interface by Shieh by incorporating the invalidating a scroll function for receiving the second scroll operation on the content when a ratio of a size of a display area of the content and a size of the screen is greater than a first value disclosed by Ainalem because both techniques address the same field of 


As to dependent claim 3, the rejection of claim 1 is incorporated. Shieh and Ainalem further teach wherein the procedure invalidates the scroll function by ignoring the scroll operation described on the display target page.  [Shieh invalidates by not sending (ignore) ¶44 "If the application is identified as the unregistered application, the frame representing the application is set as the content unscrollable frame and when a scrolling operation is performed on this frame, the instructions of the scrolling operation are prohibited from being sent to the application."]

As to dependent claim 6, the rejection of claim 1 is incorporated. Shieh and Ainalem further teach wherein the procedure determines the size of the display area of the content based on a size of the content described on the display target page.  [Shieh frames (areas) determine size so it’s unscrollable (based on content) ¶28-¶29 “frames in the page is arranged to make at least one content unscrollable frame be shown on the touch screen 12”]

As to dependent claim 7, the rejection of claim 1 is incorporated. Shieh and Ainalem further teach wherein, when a size of the content is changed, the procedure determines whether or not the size of the display area of the changed content is greater than the first value or the ratio of the size of the changed content and a size of the screen is greater than the second value.  [Shieh resize/add frames ¶28 “resize button”; ratio ¶28 “one-third width of the touch screen”]


As to independent claim 8, Shieh teaches a page display device comprising: [apparatus ¶9]
a memory; and a processor coupled to the memory and the processor configured to: [medium with computer program ¶9]medium with computer program ¶9]
display, on a screen, a display target page that is scrollable to display portions of the display target page not currently displayed on the screen in response to a first scroll operation including a user touch input on the display target page, [Fig. 4A illustrates a pages that is scrollable with portions not displayed (further messages) with touch input ¶3, ¶33]
display, on the screen and embedded in the display target page, content that is separable scrollable from the display target page to display portions of the content not currently displayed on the screen in response to a second scroll operation including a user touch input on the content, and  [Fig. 4A-D illustrates scrollable content in a page separate from other scollable page content  (two scrollable frames) ¶33 "Referring to FIG. 4A, a page 40 displayed on the touch screen comprises two content scrollable frames 42 and 44. In this example, one condition at which the frame can be scrolled is that the frame has to be entirely shown on the touch screen. Referring to FIG. 4B and FIG. 4C, since the frame 42 is entirely shown on the touch screen, when there is a scrolling operation T1 performed on the frame 42, only the content of the frame 42 is scrolled according to the scrolling operation T1 (as shown in FIG. 4C). On the other hand, referring to FIG. 4D and FIG. 4E, since the frame 44 is partially shown on the touch screen, when there is a scrolling operation T2 performed on the frame 44, the page 40 is scrolled according to the 
invalidating scrolling [frames may be unscrollable which invalidate scroll commands ¶29 "frames of the page may be classified into content scrollable frames and content unscrollable frames"]
Shieh does not specifically teach invalidating a scroll function for receiving the second scroll operation on the content when a ratio of a size of a display area of the content and a size of the screen is greater than a first value.
However, Ainalem teaches invalidating a scroll function for receiving the second scroll operation on the content when a ratio of a size of a display area of the content and a size of the screen is greater than a first value. [Fraction of a display area (ratio of display area and screen) used to persist information (invalidate scroll) ¶37 "the threshold limit may be a fraction of the display area of the touch-sensitive display 118. In addition, information, such as a banner line or other information, may be displayed on the touch-sensitive display, before and after scrolling such that the information persists and is not moved on the touch-sensitive display 118 regardless of the amount of scrolling"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the page interface by Shieh by incorporating the invalidating a scroll function for receiving the second scroll operation on the content when a ratio of a size of a display area of the content and a size of the screen is greater than a first value disclosed by Ainalem because both techniques address the same field of scrollable touch interfaces controlling content and by incorporating Ainalem into Shieh improves use and simplicity for touch screen displays making them more desirable. [Ainalem ¶3]

As to independent claim 10, Shieh teaches A page display method comprising:
displaying, on a screen, a display target page that is scrollable to display portions of the display target page not currently displayed on the screen in response to a first scroll operation including a user touch input on the display target page; [Fig. 4A illustrates a pages that is scrollable with portions not displayed (further messages) with touch input ¶3 , ¶33]
displaying, on the screen and embedded in the display target page, content that is separably scrollable from the display target page to display portions of the content not currently displayed on the screen in response to a second scroll operation including a user touch input on the content; and [Fig. 4A-D illustrates scrollable content in a page separate from other scollable page content  (two scrollable frames) ¶33 "Referring to FIG. 4A, a page 40 displayed on the touch screen comprises two content scrollable frames 42 and 44. In this example, one condition at which the frame can be scrolled is that the frame has to be entirely shown on the touch screen. Referring to FIG. 4B and FIG. 4C, since the frame 42 is entirely shown on the touch screen, when there is a scrolling operation T1 performed on the frame 42, only the content of the frame 42 is scrolled according to the scrolling operation T1 (as shown in FIG. 4C). On the other hand, referring to FIG. 4D and FIG. 4E, since the frame 44 is partially shown on the touch screen, when there is a scrolling operation T2 performed on the frame 44, the page 40 is scrolled according to the scrolling operation T1 and the frames 42 and 44 are also scrolled following the page 40, but the content in the frame 44 is not scrolled according to the scrolling operation T1."]
invalidating scrolling [frames may be unscrollable which invalidate scroll commands ¶29 "frames of the page may be classified into content scrollable frames and content unscrollable frames"]

However, Ainalem teaches invalidating a scroll function for receiving the second scroll operation on the content when a ratio of a size of a display area of the content and a size of the screen is greater than a first value. [Fraction of a display area (ratio of display area and screen) used to persist information (invalidate scroll) ¶37 "the threshold limit may be a fraction of the display area of the touch-sensitive display 118. In addition, information, such as a banner line or other information, may be displayed on the touch-sensitive display, before and after scrolling such that the information persists and is not moved on the touch-sensitive display 118 regardless of the amount of scrolling"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the page interface by Shieh by incorporating the invalidating a scroll function for receiving the second scroll operation on the content when a ratio of a size of a display area of the content and a size of the screen is greater than a first value disclosed by Ainalem because both techniques address the same field of scrollable touch interfaces controlling content and by incorporating Ainalem into Shieh improves use and simplicity for touch screen displays making them more desirable. [Ainalem ¶3]

Claims 2, 4, 5, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shieh and Ainalem as applied in the rejection of claim 1, 8 and 10 above, and further in view of Stoub (US 20010011364 A1 hereinafter Stoub) (Previously Cited).

claim 2, Shieh and Ainalem teach all the limitation of the rejection on claim 1 incorporated above.  Shieh and Ainalem do not specifically teach wherein the procedure invalidates the scroll function by converting the content into a snapshot image.  
However, Stoub teaches wherein the procedure invalidates the scroll function by converting the content into a snapshot image. [converts content into an object image (snapshot) to have non-scrollable page (invalidate scroll) ¶18 “automatically converting tables embedded in a source document to an icon or object image”]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the page interface by Shieh and Ainalem by incorporating the wherein the procedure invalidates the scroll function by converting the content into a snapshot image disclosed by Stoub because all techniques address the same field of paged interfaces and by incorporating Stoub into Shieh and Ainalem enhances readability and helps eliminate the need for users to scroll content. [Stoub ¶13]

As to dependent claim 4, Shieh and Ainalem teach all the limitation of the rejection on claim 1 incorporated above.  Shieh and Ainalem further teach validating the scroll function for receiving the second scroll operation on the content displayed on the different page; and [Shieh receives scroll and sees if it can (validates) ¶6]
scrolling the content in response to receiving the second scroll operation.  [Shieh scroll content ¶6]
Shieh and Ainalem do not specifically teach receiving an operation request for the content and displaying, in response to receiving the operation request for the content, the content on a different page from the display target page. 

displaying, in response to receiving the operation request for the content, the content on a different page from the display target page; [Stoub page turning ¶42]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the page interface by Shieh and Ainalem by incorporating the receiving an operation request for the content and displaying, in response to receiving the operation request for the content, the content on a different page from the display target page disclosed by Stoub because all techniques address the same field of paged interfaces and by incorporating Stoub into Shieh and Ainalem enhances readability and helps eliminate the need for users to scroll content. [Stoub ¶13]

As to dependent claim 5, the rejection of claim 4 is incorporated.  Shieh, Ainalem and Stoub further teach receiving an operation of returning from displaying the different page to displaying the display target page; and [Stoub page turning ¶42] replacing the content in the display target page with the scrolled content on the different page. [Stoub page turning ¶42]

As to dependent claim 9, Shieh and Ainalem teach all the limitation of the rejection on claim 8 incorporated above.  Shieh and Ainalem do not specifically teach wherein the processor is configured to invalidate the scroll function by converting the content into a snapshot image.
However, Stoub teaches wherein the processor is configured to invalidate the scroll function by converting the content into a snapshot image. [Stoub converts content into an object 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the page interface by Shieh and Ainalem by incorporating the wherein the processor is configured to invalidate the scroll function by converting the content into a snapshot image disclosed by Stoub because all techniques address the same field of paged interfaces and by incorporating Stoub into Shieh and Ainalem enhances readability and helps eliminate the need for users to scroll content. [Stoub ¶13]

As to dependent claim 11, Shieh and Ainalem teach all the limitation of the rejection on claim 10 incorporated above.  Shieh and Ainalem do not specifically teach wherein the procedure invalidates the scroll function by converting the content into a snapshot image.  
However, Stoub teaches wherein the procedure invalidates the scroll function by converting the content into a snapshot image. [converts content into an object image (snapshot) to have non-scrollable page (invalidate scroll) ¶18 “automatically converting tables embedded in a source document to an icon or object image”]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the page interface by Shieh and Ainalem by incorporating the wherein the procedure invalidates the scroll function by converting the content into a snapshot image disclosed by Stoub because all techniques address the same field of paged interfaces and by incorporating Stoub into Shieh and Ainalem enhances readability and helps eliminate the need for users to scroll content. [Stoub ¶13]

Response to Arguments	
Applicant's arguments filed 08/28/2020. In the remark, applicant argues that: 	
(1) Stoub fails to teach "invalidating a scroll function for receiving the second scroll operation on the content when a ratio of a size of a display area of the content and a size of the screen is greater than a first value." as recited in amended claim 1. Shieh and Stoub fail to make a primafacie case of obviousness
	
As to point (1) applicant’s arguments with respect to claim 1 have been considered but are moot in view of a new ground of rejection made under  35 U.S.C. 103 as being unpatentable over Shieh in view of Ainalem as set forth above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Tootill (US 20040216056 A1) teaches removing scrollbars when it is not needed such as during resize and contents can be viewed (see ¶23)
 It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on 5712127212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BEAU D SPRATT/Primary Examiner, Art Unit 2143